      CASE 0:20-cv-00090-WMW-KMM Doc. 105 Filed 11/23/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


David Laurence Hodges,                            Case No. 20-cv-0090 (WMW/KMM)

                          Plaintiff,
                                              ORDER ADOPTING REPORT AND
      v.                                          RECOMMENDATION

State of Minnesota Department of
Corrections et al.,

                          Defendants.


      This matter is before the Court on the October 23, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Katherine M. Menendez.

(Dkt. 100.) Because no objections have been filed, this Court reviews the R&R for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The October 23, 2020 Report and Recommendation, (Dkt. 100), is

ADOPTED.

      2.     Plaintiff David Laurence Hodges’s motion for a preliminary injunction,

(Dkt. 50), is DENIED.


Dated: November 23, 2020                             s/Wilhelmina M. Wright v
                                                     Wilhelmina M. Wright
                                                     United States District Judge
